Citation Nr: 9924103	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  95-18 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for status post medial 
meniscectomy of the left knee, currently rated at 20 percent 
disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for instability of the 
right knee, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently rated at 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The RO has recognized the veteran's service from February 
1977 to June 1977.  Thereafter, he served on reserve duty for 
several years, during which he incurred an injury to the left 
knee in November 1980 and an injury to the right knee in 
August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted the veteran a compensable rating for the right knee 
to 10 percent disabling, and denied an increased rating for 
the left knee, rated at 10 percent.  The veteran appealed 
these rating determinations to the Board.  

In the course of this appeal, the veteran has been awarded 
increased ratings for his service connected disabilities.  
However, because there has been no clearly expressed intent 
on the part of the veteran to limit his appeal to entitlement 
to a specified disability rating, the VA is required to 
consider entitlement to all available ratings for that 
disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, these increased rating issues remain in 
appellate status.

This claim was originally presented to the Board in March 
1997, at which time it was remanded for additional 
development.  In March 1997, the veteran had only been 
awarded disability ratings for status post medial 
meniscectomy of the left knee and degenerative joint disease 
of the right knee; however, in an August 1998 rating 
decision, the RO expanded these to include ratings for 
degenerative joint disease of the left knee and instability 
of the right knee.  As these new ratings arise from the 
disabilities on appeal, they too are within the jurisdiction 
of the Board.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1999); 
VAOPGCPREC 23-97 (1997).  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks increased ratings for disabilities of the 
right and left knee.  His left knee was surgically repaired 
in January 1998, according to private medical records, and 
when he reported for a February 1998 VA orthopedic 
examination, his left knee was fixated in place and not able 
to be examined.  Thus, the veteran's left knee has not been 
examined subsequent to the January 1998 surgery.  The VA's 
statutory duty to assist includes providing a thorough and 
contemporaneous medical examination which takes into account 
all of the veteran's prior medical treatment.  38 U.S.C.A. 
§ 5107(a) (West 1991); Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993).  In light of this requirement, the veteran's left 
knee must again be examined to determine the effects, if any, 
of his January 1998 surgery.  

The veteran's right knee is similarly situated; the February 
1998 VA examination report indicates the veteran was 
scheduled for surgical repair of his right knee disability, 
to be performed by a private physician in the near future.  
For the reasons noted above, the private medical records of 
the veteran's right knee operation should also be obtained, 
and his right knee disability should be rated in light of any 
surgical changes thereto.  Id.  

As was outlined in the previous Board remand, the U. S. Court 
of Appeals for Veterans Claims (Court) has held in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  Once again, the guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claim.

For the reasons noted above, this claim is remanded for the 
following development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should ensure that all 
pertinent records of treatment, both 
private and VA, are associated with the 
claims folder.

3.  After all pertinent records have been 
received, the veteran should be afforded 
a VA orthopedic examination to determine 
the current nature and extent of his 
right and left knee disabilities.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  The veteran's right and 
left knee disabilities should be 
evaluated in relation to the complete 
medical history, including any recent 
surgery on either joint.  The examination 
report should include a separate set of 
responses for each knee.  All indicated 
tests must be performed, to include 
complete range of motion testing, 
specified in degrees, and X-rays.  The 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service-connected left and right knees 
due to any of the following:  (1) pain on 
use, including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on repeated 
use or during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  All 
factors upon which the medical comments 
and opinions are based must be set forth 
for the record.  With regard to any 
specific question asked of the examiner, 
if, as a matter of medical judgment, it 
is not feasible to answer the question, 
the examiner should explain why the 
specific question cannot be answered.

4.  After completion of the foregoing, 
the RO must ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if the requested examination does not 
include all test reports, special 
studies, or the comments and opinions 
requested, particularly in regard to 
DeLuca, appropriate corrective action is 
to be implemented.

5.  Thereafter, the RO should review the 
evidence and issue a new rating decision 
regarding the veteran's claims.  If any 
part of the decision remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no action until he is informed.  The purposes of this remand 
are to further develop the record and to afford the veteran 
due process of law.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


